Dismissed and Memorandum Opinion filed August 29, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00410-CV

                DALFORD LAVON DENNISON, JR., Appellant

                                        V.
                         KAREN DENNISON, Appellee

                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-19817

                  MEMORANDUM                    OPINION


        This is an attempted appeal from a default judgment signed December 19,
2012.

        On April 4, 2012, appellee, Karen Dennison, filed an original petition for
divorce in the trial court. Appellant, Dalford Lavon Dennison, Jr., answered the
petition on September 24, 2012. On December 19, 2012, the trial court signed a
default decree of divorce.     On March 4, 2013, appellant filed “Motions for
Extension of Time to File Post-Judgment Matters Pursuant to Texas Rules of Civil
Procedure, Rule 306a(5), and Texas Rules of Appellate Procedure, Rule 4.2, and
New Trial and to Set Aside (Post-Answer) Default Judgment.” In his motion,
appellant claimed he did not receive notice of the default decree until February 23,
2013. On March 20, 2013, the associate judge signed an “Order Granting Motion
for New Trial and Motion to Set Aside Default Judgment” in which the court set
aside the December 19, 2012 judgment. On March 21, 2013, appellee filed an
appeal of the associate judge’s ruling. On April 16, 2013, the trial court held a
hearing on the appeal and upheld the associate judge’s order granting a new trial
and setting aside the default judgment.

      On May 5, 2013, appellant filed a notice of appeal seeking to set aside the
December 19, 2012 default judgment, which, according to the clerk’s record filed
June 14, 2013, had been set aside by the trial court. On June 18, 2013, this court
sent notice to all parties that it would consider dismissal of the appeal because the
record contained no appealable order. On August 16, 2013, appellant filed a
response to the court’s dismissal letter. In his response, appellant asks this court to
refrain from dismissing the appeal. Appellant argues:

      The actual dispute, and the primary reason for bringing this appeal,
      was, and is, whether or not the absence of an allegation and/or
      affidavit that Appellant’s trial attorney did not have actual notice of
      the default judgment taken against Appellant deprived the Trial Court
      of “jurisdiction” to consider Appellant’s “Motion for Extension of
      Time Pursuant to Texas Rules of Civil Procedure, Rule 306a(5), and
      Texas Rules of Appellate Procedure, Rule 4.2, which provided the
      Trial Court with an extension of the Trial Court’s plenary power to
      consider Appellant’s Motion for New Trial and Motion to Set Aside
      the Default Final Decree of Divorce and Order in Suit Affecting
      Parent-Child Relationship” (CR 97-117), as was asserted by Appellee
      for the first time at the hearing held on April 16, 2013, of the appeal
      of the Associate Judge’s ruling.

                                          2
      At the April 16, 2013 hearing, appellee alleged that appellant’s attorney did
not file a proper affidavit in support of his motion filed pursuant to Texas Rule of
Civil Procedure 306a. Appellee, however, did not prevail in her argument before
the trial court. The court affirmed the associate judge’s ruling and reinstated the
case. Because the trial court set aside the default judgment and granted the new
trial, our record contains no final judgment or other appealable order.

      Accordingly, the appeal is ordered dismissed.



                                              PER CURIAM



Panel consists of Justices Brown, Christopher, and Donovan.




                                          3